United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.D., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
COMMISARY AGENCY, Lemoore, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Norman R. McNulty, Jr., Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1821
Issued: April 11, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On July 1, 2010 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ April 8, 2010 merit decision denying her occupational disease claim.
Pursuant to the Federal Employees’ Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained a neck/shoulder condition as a result of
employment activities.
On appeal, counsel contends that the medical evidence of record is sufficient to establish
that she sustained an injury as a result of her employment activities.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On February 11, 2008 appellant, then a 50-year-old store associate, filed an occupational
disease claim alleging that she developed right shoulder pain as a result of employment
activities. She submitted a February 15, 2008 disability slip from Dr. V. Randy Bernabe, a
Board-certified osteopath specializing in orthopedic surgery, reflecting that she was unable to
work from February 21 through March 10, 2008.
On February 25, 2008 the employing establishment controverted the claim, contending
that appellant had failed to establish that she sustained an injury as a result of her employment
duties. It also argued that pain was not an appropriate diagnosis.
By letter dated March 2, 2008, the Office informed appellant that the evidence submitted
was insufficient to establish that she sustained an injury as a result of employment activities.
Appellant was advised to submit additional information and evidence, including a physician’s
report, which contained a diagnosis and explanation as to how her diagnosed condition resulted
from the claimed employment activities.
On March 25, 2008 appellant stated that the pain had been continuous and had increased
over the previous two years and now included aches, pains and numbness in both shoulders, as
well as her arms, neck and back. She described her work duties, which allegedly caused her
neck and shoulder condition. Appellant’s nightly responsibility for maintaining the milk cooler
required her to move, lift and stack milk crates to a “6-high” level, often necessitating that she
turn and reach overhead to restock. Palletizing frozen merchandise in freezers required pushing
and pulling heavy loads weighing up to 70 pounds. Cleaning, rearranging and general stocking
of shelves required her to climb up and down a ladder 7 to 8 hours a day during a 36- to 39-hour
workweek.
In reports dated April 1, 2008, Dr. John M. Riddle, a treating physician, diagnosed
cervical radiculitis. He noted that appellant worked in freezers, lifting heavy milk crates.
Examination revealed that she could rotate her neck only 10 degrees to the right. Dr. Riddle
indicated by placing a checkmark in the “yes” box that he believed appellant’s condition to be
caused or aggravated by employment factors. He stated that “lifting motion of heavy objects
could have caused impingement.”
In a decision dated April 18, 2008, the Office denied appellant’s claim on the grounds
that the evidence was insufficient to establish that her diagnosed conditions were caused by
established work-related events.2 On March 25, 2009 appellant requested reconsideration.
Appellant submitted a February 1, 2008 report from Dr. Bernabe. He stated that
appellant had been experiencing bilateral shoulder pain, posterior neck pain and numbness and
tingling in her upper extremities for approximately eight years while working as a grocery
stocker, lifting up to 70 pounds every day, five days a week. An MRI scan of the cervical spine
showed multilevel degenerative disc disease. Examination of her bilateral shoulders showed a
2

The record reflects that appellant requested an oral hearing on May 13, 2008. She withdrew her request on
August 5, 2008.

2

negative two-finger drop test and a negative subscapularis lift-off test. Range of motion
examination revealed 120 degrees of forward flexion and 90 degrees of abduction. There was
significant pain on palpation along the spinous process of the posterior cervical spine from the
C2 to T1 region, with decreased side bending, rotation, flexion and extension, with a positive
Spurling’s test. Dr. Bernabe diagnosed multilevel cervical degenerative disc disease with
cervical spinal stenosis. In a March 6, 2008 attending physician’s report, he indicated by placing
a checkmark in the “yes” box his belief that appellant’s diagnosed multilevel cervical
degenerative disc disease with cervical spinal stenosis was caused or aggravated by employment
activities.
Appellant submitted a December 12, 2007 report from Dr. Martin Rindahl, a Boardcertified radiologist. On examination of the cervical spine, Dr. Rindahl found no gross
deformities and mild, diffuse paraspinous tenderness. He diagnosed severe degenerative changes
of the neck with spinal stenosis.
Appellant submitted reports from Dr. Donald Meyers, a treating physician, for the period
September 8, 2008 to April 22, 2009. On September 22, 2008 Dr. Meyers diagnosed C5-6
radiculopathy and described appellant’s history of cervical pain, noting that she began having
cervical problems two years earlier while doing heavy work and pulling a pallet. In the course of
time, appellant developed problems with her neck and lower back and, in February 2008, was
unable to use her right arm and shoulder due to severe pain. Sensory testing showed C5-6
hypoesthesia on the right side. There was also tenderness on the biceps and quadriceps muscles
on the right side. An MRI scan of the cervical spine showed multilevel degenerative changes
with a slight reversal of curvature, which was worse at the C5-6 level. There was a modest C5-6
disc protrusion with some degree of foraminal stenosis. Appellant demonstrated significant pain
in and about her shoulder with impingement and tenderness in the bicipital tendon. Dr. Myers
stated that it was “likely that her problem [was] coming primarily from her neck as the upper
rhomboid spasm at the C5-6 level with the right combined with the C5-6 hypoesthesia and
tenderness in the biceps muscle on the right, all tend to suggest C5-6 acute radiculopathy.”
On November 4, 2008 Dr. Myers recommended C5-6 anterior discectomy and fusion,
which he performed on February 14, 2009. On February 27, 2009 he opined that appellant was
totally disabled and had been disabled since February 2008. The record also contains diagnostic
test results, including October 17, 2007 and June 10, 2008 reports of MRI scans of the cervical
spine and a February 13, 2009 report of a computerized tomography (CT) scan of the cervical
spine.
By decision dated June 17, 2009, the Office denied modification of its April 18, 2008
decision. On January 20, 2010 appellant again requested reconsideration, contending that new
medical evidence established that appellant sustained a shoulder injury in the performance of
duty.
In support of her reconsideration request, appellant submitted a December 7, 2009 report
from Dr. John W. Ellis, a Board-certified osteopath specializing in family medicine. Dr. Ellis
described appellant’s work activities, which required her to repetitively scan items. Appellant’s
duties maintaining the milk cooler consisted of moving and stacking milk crates up to six crates
high, turning to reach overhead to uncrate and crate to restock milk racks on a nightly basis. She

3

also was required to break down frozen merchandise in the freezers, a task which required a lot
of pushing, pulling cases weighing up to 70 pounds, reaching overhead and moving side to side.
In 2006, appellant began to experience pain in the back of her neck, between her shoulders, and
in the proximal shoulder joints, as well as some numbness down her arms. She continued to
experience severe pain in her neck and shoulders following a February 12, 2009 C5-6 anterior
cervical discectomy and fusion.
Examination of the right shoulder revealed tenderness of the AC joint, biceps tendon and
supraspinatus muscle. Gentle pressure on the trapezius muscle reproduced tingling down the
right arm, and there was crepitation and audible and palpable popping, as well as decreased
range of motion of the right shoulder, especially on internal rotation. Examination of the left
shoulder revealed tenderness of the AC joint, but with full range of motion. Examination of the
right elbow showed hypertrophy and tenderness over the medial epicondyle. Tinel’s sign was
positive over the cubital tunnel, but not the radial tunnel, with decreased range of motion.
Examination of the left elbow revealed no tenderness over the medial or lateral epicondyle.
Examination of the right hand revealed a positive Finkelstein’s test, with a positive Tinel’s sign
over the median and ulnar nerves at the right hand. There was decreased range of motion and
grip strength of the right hand. Examination of the left hand reveals decreased grip strength
Examination of the back reveals tenderness over the iliolumbar and sacroiliac ligaments.
Dr. Ellis found decreased sensation on the chest and abdomen, greater on the right side,
as well as in the upper and lower extremities, greater on the right side. Reflexes were 2+ and
equal in the biceps and triceps, but absent in the wrists. Dr. Ellis found no evidence of symptom
magnification or malingering.
Due to repetitive work at the employing establishment, Dr. Ellis diagnosed: muscle
tendon unit strains of the neck and back; deranged discs in the neck and back; herniated disc at
C5-6 requiring fusion; bilateral cervical radiculopathy; right L5 and S1 nerve root impairment;
left S1 nerve root impairment; repetitive strains of the shoulders with traumatic arthritis and
internal derangement of the right shoulder; bilateral brachial plexus impingement; right medial
epicondylitis with cubital tunnel syndrome; right carpal tunnel syndrome; and de Quervain’s
stenosing tenosynovitis of the right wrist.
Dr. Ellis opined, to reasonable medical certainty, that appellant’s work duties contributed
to, aggravated and/or caused appellant’s diagnosed conditions. Appellant’s repetitive scanning
caused the muscles and ligaments in her neck, shoulders, upper back, lower back, shoulder
joints, elbows and wrists to become hypertrophied and thickened. Due to her short stature (four
feet, nine inches), stocking merchandise caused repetitive strains in the neck, shoulder girdles,
upper and lower back. The strains caused increased pressure on the cervical discs in the neck,
which in turn caused impingement of the cervical nerves down her upper extremities. Once the
cervical nerves were impinged, then all of the nerves in her upper extremities became very
sensitive to any hypertrophy in her right elbow and right hand, resulting in right cubital tunnel
syndrome and right carpal tunnel syndrome. Appellant’s lifting and storing merchandise caused
strains and tears of the ligaments and joint in her right shoulder, causing internal derangement
and traumatic arthritis of the right shoulder. The tightness in her neck and shoulder girdles from
her neck and shoulder injuries caused the muscles and ligaments external to the cervical spine to
impinge the brachial plexus of nerves down her arms. The injuries to her back caused

4

impingement of the nerves from the spine down into her legs. It also caused tightness and strains
of her buttocks with bilateral lumbosacral plexus impingement. Dr. Ellis explained that once any
part of the nervous system has been impinged, the other nerves in the extremities become more
sensitive to impingement, resulting in a condition known as double crush syndrome. He opined
that appellant was temporarily and totally disabled as a result of her work-related activities.
Dr. Ellis stated: “But for her work at [the employing establishment, [appellant] would not be
having the problems in her neck, shoulder, back, right elbow and right wrist that are occurring.”
By decision dated April 8, 2010, the Office denied modification of its prior decision,
finding that the medical evidence did not support that appellant had a diagnosed condition
causally related to accepted work factors. It found that Dr. Ellis failed to provide rationale for
his opinion on causal relationship.
LEGAL PRECEDENT
An employee seeking benefits under the Act3 has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an employee of the United
States within the meaning of the Act, that the claim was timely filed within the applicable time
limitation period of the Act, that an injury was sustained in the performance of duty as alleged,
and that any disability and/or specific condition for which compensation is claimed are causally
related to the employment injury.4 These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship, generally, is rationalized
medical opinion evidence. Rationalized medical opinion evidence is medical evidence which
includes a physician’s rationalized opinion on the issue of whether there is a causal relationship
between the claimant’s diagnosed condition and the implicated employment factors. The
opinion of the physician must be based on a complete factual and medical background of the
claimant, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.6 However, it is well established that
3

5 U.S.C. §§ 8101-8193.

4

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

5

Victor J. Woodhams, 41 ECAB 345 (1989).

6

Id.

5

proceedings under the Act are not adversarial in nature and while the claimant has the burden of
establishing entitlement to compensation, the Office shares responsibility in the development of
the evidence to see that justice is done.7
ANALYSIS
The Board finds that this case is not in posture for a decision on whether appellant
sustained a shoulder injury as a result of her employment activities. The Office accepted that
she was engaged in employment duties, as alleged. It denied her claim, however, on the grounds
that the evidence failed to establish a causal relationship between those activities and her
diagnosed neck and shoulder conditions. The Board finds that the medical evidence of record
supports a causal relationship between appellant’s work activities and her neck and shoulder
conditions.
On December 7, 2009 Dr. Ellis diagnosed muscle tendon unit strains and deranged discs
in the neck and back; a herniated disc at C5-6; bilateral cervical radiculopathy; right L5 and S1
nerve root impairment; left S1 nerve root impairment; repetitive strains of the shoulders with
traumatic arthritis and internal derangement of the right shoulder; bilateral brachial plexus
impingement; right medial epicondyitis with cubital tunnel syndrome; right carpal tunnel
syndrome; and de Quervain’s stenosing tenosynovitis of the right wrist. He provided detailed
examination findings in support of his diagnoses and accurately described appellant’s work
activities, which he opined, to reasonable medical certainty, contributed to, aggravated and/or
caused appellant’s diagnosed conditions. Dr. Ellis explained that repetitive scanning caused the
muscles and ligaments in her neck, shoulders, upper back, lower back, shoulder joints, elbows
and wrists to become hypertrophied and thickened. Due to appellant’s short stature (four feet,
nine inches), stocking merchandise caused repetitive strains in the neck, shoulder girdles, upper
and lower back. The strains caused increased pressure on the cervical discs in the neck, which in
turn caused impingement of the cervical nerves down her upper extremities. Once the cervical
nerves were impinged, then all of the nerves in appellant’s upper extremities became very
sensitive to any hypertrophy in her right elbow and right hand, resulting in right cubital tunnel
syndrome and right carpal tunnel syndrome. Her lifting and storing merchandise caused strains
and tears of the ligaments and joint in her right shoulder, causing internal derangement and
traumatic arthritis of the right shoulder. The tightness in appellant’s neck and shoulder girdles
from her neck and shoulder injuries caused the muscles and ligaments external to the cervical
spine to impinge the brachial plexus of nerves down her arms. The injuries to her back caused
impingement of the nerves from the spine down into her legs. It also caused tightness and strains
of appellant’s buttocks with bilateral lumbosacral plexus impingement. Dr. Ellis explained that
once any part of the nervous system has been impinged, the other nerves in the extremities
become more sensitive to impingement, resulting in a condition known as double crush
syndrome. He concluded that, “but for” her work at the employing establishment, appellant
would not be experiencing her current symptoms. Although Dr. Ellis did not fully explain how
appellant’s employment activities were competent to cause each of her diagnosed conditions, his

7

Phillip L. Barnes, 55 ECAB 426 (2004); see also Virginia Richard, 53 ECAB 430 (2002); Dorothy L. Sidwell,
36 ECAB 699 (1985); William J. Cantrell, 34 ECAB 1233 (1993).

6

report strongly supports a causal relationship between the identified activities and the diagnosed
neck and shoulder conditions.
On April 1, 2008 Dr. Riddle provided examination findings and diagnosed cervical
radiculitis. He described appellant’s work activities and noted with a checkmark that he
believed that appellant’s condition was caused or aggravated by employment factors. Dr. Riddle
opined that lifting heavy objects could have caused impingement. He provided a specific
diagnosis and identified the employment factors believed to have caused or contributed to
appellant’s condition. Although his report lacks a full explanation as to how appellant’s lifting
activities caused or contributed to her condition,8 it does support a causal relationship between
the cervical condition and the established activities.
Similarly, Dr. Bernabe described the development of appellant’s bilateral shoulder pain,
posterior neck pain and numbness and tingling in her upper extremities over an eight-year period
while working as a grocery stocker, lifting up to 70 pounds every day, five days a week. He
provided detailed examination findings and diagnosed multilevel cervical degenerative disc
disease with cervical spinal stenosis. On March 6, 2008 Dr. Bernabe indicated by placing a
checkmark in the “yes” box his belief that appellant’s diagnosed condition was caused or
aggravated by employment activities. As his report does not contain an explanation as to how
appellant’s employment activities were causally related to the diagnosed condition, it is
insufficient to establish her claim.9 It does, however, strongly suggest a causal connection
between the work activities and the diagnosed condition.
On December 12, 2007 Dr. Rindahl reported examination findings and diagnosed severe
degenerative changes of the neck with spinal stenosis. On September 22, 2008 Dr. Meyers
described the development of appellant’s neck and shoulder condition, provided examination
findings and diagnosed C5-6 radiculopathy. After performing C5-6 anterior discectomy and
fusion in February 2009, he opined that appellant was totally disabled. These reports do not
contain an opinion as to the cause of appellant’s diagnosed cervical condition and, therefore, are
of limited probative value. They do, however establish that she was diagnosed and treated for a
cervical condition during the applicable period of time.
The Board notes that, while none of the reports of appellant’s attending physicians are
completely rationalized, they are consistent in indicating that she sustained an employmentrelated cervical and shoulder condition, and are not contradicted by any substantial medical or
factual evidence of record. While the reports are not sufficient to meet her burden of proof to
establish her claim, they raise an uncontroverted inference between appellant’s diagnosed
condition and the identified employment factors and are sufficient to require the Office to further
develop the medical evidence and the case record.10 The case will be remanded to the Office to
8

A mere checkmark or affirmative notation in response to a form question on causal relationship is not sufficient
to establish a claim. See Gary J. Watling, 52 ECAB 278 (2001).
9

Medical conclusions unsupported by rationale are of little probative value.
379 (2004).
10

Willa M. Frazier, 55 ECAB

See Virginia Richard, 53 ECAB 430 (2002); see also Jimmy A. Hammons, 51 ECAB 219 (1999); John J.
Carlone, 41 ECAB 354 (1989).

7

obtain a rationalized opinion from a qualified physician as to whether appellant’s shoulder and
cervical conditions are causally related to the identified work activities. After such development
as it deems necessary, the Office should issue an appropriate decision in order to protect
appellant’s rights on appeal.
CONCLUSION
The Board finds that this case is not in posture for decision on whether appellant
sustained a shoulder or neck condition as a result of identified employment activities.
ORDER
IT IS HEREBY ORDERED THAT the April 8, 2010 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for action consistent
with the terms of this decision.
Issued: April 11, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

8

